Citation Nr: 1308798	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-45 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954 and from August 1958 to May 1973.  The Veteran died in February 2007.  The appellant is the Veterans surviving niece.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in February 2007 and was buried in a private cemetery.  The appellant's application for non-service connected burial benefits was received in February 2009.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and the appellant paid all funeral and cremation expenses in full that were not covered by insurance. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The appellant is seeking entitlement to non-service connected burial benefits.  As noted above, the Veteran died in February 2007 and was buried in a private cemetery.  The cost of funeral services for the Veteran totaled $4,178.49.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  See February 2009 application for burial benefits (indicating no claim that the Veteran's cause of death was due to his service).  As such, these provisions are inapplicable. 

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A.  § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran was buried in a national cemetery.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Here, the appellant's claim for reimbursement of non-service connected burial benefits was timely filed in February 2009; however, the Board finds that the criteria for payment of non-service connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Veteran had not been granted service connection for any disability at the time of his death in February 2007, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The Veteran's body was not held by a State, and the appellant claimed his body.

The appellant contends that reimbursement of non-service connected burial benefits is warranted under 38 C.F.R. § 3.1600(b)(1).  The appellant contends that these benefits should be awarded on the bases of the Veteran's honorable discharge from service and he was in receipt of military retired pay.  The appellant submitted an October 2008 letter from the Defense Finance and Accounting Service which shows that the Veteran was in receipt of military retired pay.  However, the record does not show and the appellant has not submitted any evidence that, but for the receipt of military retired pay, the Veteran would have been in receipt of VA pension or compensation at the time of death.

To be clear, the Board acknowledges and appreciates the Veteran's honorable military service during a period of war, and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, entitlement to non-service connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In conclusion, the basic eligibility requirements for non-service connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to non-service connected burial benefits is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


